EXAMINER'S AMENDMENT
Response to Arguments
Applicant’s arguments filed 4/26/2022 have been fully considered and are persuasive.  The objections and rejections have been withdrawn, in light of the claim amendments and the Terminal Disclaimer filed.
Claims 10-16 and 23-32 are currently pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of neem seed oil in an amount of between 10% and 50% and an oil extract of Hypericum perforatum in an amount of between 10% and 50%, wherein the oil extract is obtained from macerated flower crowns of Hypericum perforatum provides an expected result in that the combination provides more than an additive anti-microbial effect based upon Applicant’s data provided. The closest prior art does not teach or reasonably suggest the claimed ingredients in the amounts claimed in combination with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-16 and 23-32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699